Case 8:19-cv-01706-JLS-JDE Document 25 Filed 11/02/20 Page 1 of 5 Page ID #:176


    1

    2

    3

    4

    5                                                       JS-6
    6

    7

    8
                            UNITED STATES DISTRICT COURT
    9
                          CENTRAL DISTRICT OF CALIFORNIA
   10
                                   SOUTHERN DIVISION
   11

   12   ENTREPRENEUR MEDIA, INC.,             CASE NO. 8:19-cv-01706-JLS-JDE
        a California corporation,
   13
                      Plaintiff,              JUDGMENT AND PERMANENT
   14                                         INJUNCTION AGAINST
             v.                               DEFENDANT JOHN DOE d/b/a
   15                                         ENTREPRENEUR PRESS
        JOHN DOE d/b/a ENTREPRENEUR
   16   PRESS, and DOES 1 through 9,
        inclusive,
   17                Defendants.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 8:19-cv-01706-JLS-JDE Document 25 Filed 11/02/20 Page 2 of 5 Page ID #:177


    1          For the reasons set forth in the Court’s prior ruling on Plaintiff’s motion for
    2   default judgment and related relief (Doc. 23), the Court hereby enters
    3   JUDGMENT and PERMANENT INJUNCTION against Defendant John Doe
    4   d/b/a Entrepreneur Press (“Defendant”), and ORDERS as follows:
    5   I.     JUDGMENT
    6          Judgment is entered in favor of Plaintiff Entrepreneur Media, Inc. (“EMI”)
    7   on all claims asserted in the Complaint (Doc. 1), and the Court hereby FINDS that
    8   Defendant’s conduct constitutes:
    9              1. Trademark infringement in violation of 15 U.S.C. § 1114;
   10              2. Unfair competition and false designation or origin in violation of 15
   11                 U.S.C. § 1125(a);
   12              3. Common law trademark infringement under California Law; and
   13              4. Common law unfair competition under California law.
   14   II.    PERMANENT INJUNCTION
   15          Defendant, and its officers, directors, members, agents, servants, employees,
   16   and attorneys, and all other persons acting in concert or participating with
   17   Defendant (collectively, the “Enjoined Parties”), who receive actual notice of the
   18   injunction order by personal or other service, are hereby PERMANENTLY
   19   ENJOINED and shall immediately:
   20                i.       cease all use and never use the ENTREPRENEUR PRESS
   21                         mark, the EMI Marks1, or any other mark likely to cause
   22                         confusion with the EMI Marks, including any misspelling or
   23                         variation of those Marks, in, on or with any products or
   24                         services, or in connection with the, advertising, marketing or
   25                         other promotion, distribution, offering for sale, or sale, of any
   26
        1
          The “EMI Marks” include the ENTREPRENEUR, ENTREPRENEUR BOOKSTORE,
   27   ENTREPRENEUR PRESS, ENTREPRENEUR STARTUPS, and ENTREPRENEUR 360
        trademarks, as reflected in EMI’s U.S. federal registrations. See Nos. 1,453,968; 2,263,883;
   28   2,502032; 4,260,948; 4,345,424; 5,256,907; 4,612,937; 3,470,064; 3,470,063; 4,532,577;
        3,204,899; 5,052,999.

                                                         1
Case 8:19-cv-01706-JLS-JDE Document 25 Filed 11/02/20 Page 3 of 5 Page ID #:178


    1                   products or services, including on the Enjoined Parties’
    2                   Instagram account (instagram.com/entrepreneurpress) (the
    3                   “Instagram Account”);
    4            ii.    never use any false designation of origin, false representation,
    5                   or any false or misleading description of fact, that can, or is
    6                   likely to, lead the consuming public or individual members
    7                   thereof, to believe that any products or services produced,
    8                   offered, promoted, marketed, advertised, provided, sold or
    9                   otherwise distributed by the Enjoined Parties is in any manner
   10                   associated or connected with EMI, or are licensed, approved, or
   11                   authorized in any way by EMI;
   12           iii.    never represent, suggest in any fashion to any third party, or
   13                   perform any act that may give rise to the belief, that the
   14                   Enjoined Parties, or any of their products or services, are related
   15                   to, authorized, or sponsored by EMI;
   16           iv.     never register any domain name that contains any of the EMI
   17                   Marks or any misspelling or variation of those Marks, or any
   18                   domain name confusingly similar to any of the EMI Marks;
   19            v.     transfer to EMI all domain names in the Enjoined Parties’
   20                   possession, custody, or control that include the word
   21                   “entrepreneur” or any misspelling or variation thereof, are
   22                   otherwise confusingly similar to or contain any of the EMI
   23                   Marks, or were used in connection with the Infringing
   24                   Entrepreneur Mark;
   25           vi.     cease all use of the Instagram Account and any similar accounts
   26                   or social media websites, and never register any social media
   27                   account that contains the ENTREPRENEUR PRESS mark, any
   28                   of the EMI Marks, or any misspelling or variation of those

                                                2
Case 8:19-cv-01706-JLS-JDE Document 25 Filed 11/02/20 Page 4 of 5 Page ID #:179


    1                        Marks, or any other social media account confusingly similar to
    2                        any of the EMI Marks;
    3              vii.      transfer to EMI the Instagram Account and all other social
    4                        media accounts used to promote the ENTREPRENEUR PRESS
    5                        mark, including all such accounts in the Enjoined Parties’
    6                        possession, custody, or control that include the word
    7                        “entrepreneur” or any misspelling or variation thereof, or are
    8                        otherwise confusingly similar to or contain any of the EMI
    9                        Marks;
   10              viii.     never unfairly compete with EMI in any manner whatsoever, or
   11                        engage in any unfair, fraudulent, or deceptive business practices
   12                        that relate in any way to the production, distribution, marketing,
   13                        and/or sale of products and services bearing any of the EMI
   14                        Marks or any other mark likely to cause confusion with the
   15                        EMI Marks, including any misspelling or variation of those
   16                        Marks; and
   17               ix.      never apply for or seek to register the ENTREPRENEUR
   18                        PRESS mark, any of the EMI Marks, or any other mark likely
   19                        to cause confusion with the EMI Marks, including any
   20                        misspelling or variation of those Marks.
   21         A.       To give practical effect to the Court’s injunction, Instagram, and any
   22   social networking service or entity related to the social media accounts subject to
   23   this Order shall, within fourteen (14) days of receipt of the Order, transfer, disable,
   24   or otherwise cancel those subject accounts at EMI’s request if the Enjoined Parties
   25   have not already done so.
   26         B.       To give practical effect to the Court’s injunction, the Registry or
   27   Registrar for any of the domain names subject to this Order shall, within fourteen
   28   (14) days of receipt of the Order, transfer or otherwise assign those subject domain

                                                     3
Case 8:19-cv-01706-JLS-JDE Document 25 Filed 11/02/20 Page 5 of 5 Page ID #:180


    1   names to EMI if the Enjoined Parties have not already done so, or (at EMI’s
    2   request) cancel, disable, or otherwise remove all content from the related websites
    3   and continue to do so until the ENTREPRENEUR PRESS mark/term no longer
    4   appears therein.
    5   III.   DOE DEFENDANTS
    6          Pursuant to EMI’s voluntary dismissal, it is further ORDERED that Doe
    7   Defendants 1-9 are hereby dismissed without prejudice.
    8

    9   IT IS SO ORDERED.
   10

   11   Dated: November 02, 2020
   12                                         ______________________________
   13                                              Honorable Josephine L. Staton
                                                   United States District Judge
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                  4
